978 S.W.2d 120 (1998)
KLEIN INDEPENDENT SCHOOL DISTRICT and Dr. Donald R. Collins, Petitioners,
v.
Robert LETT, Respondent.
No. 96-0424.
Supreme Court of Texas.
March 17, 1998.
Christopher V. Bacon, David M. Feldman, Levon G. Hovnatanian, Houston, for Petitioners.
Rob L. Wiley, Austin, Karen L. Fannin, Houston, for Respondent.

OPINION
PER CURIAM.
The motion for rehearing of the denial of the application for writ of error is overruled. We neither approve nor disapprove of the opinion of the court of appeals. 917 S.W.2d 455.